15‐1128‐pr 
     McMillian v. Cnty. of Onondaga, et al. 

                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                      
                                               SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC 
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”).    A PARTY CITING 
     TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.     
      
 1           At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  11th  day  of  October,  two  thousand 
 4   seventeen. 
 5    
 6           PRESENT:  JOHN M. WALKER, JR., 
 7                            RAYMOND J. LOHIER, JR., 
 8                                    Circuit Judges, 
 9                            JOHN F. KEENAN, 
10                                    District Judge.* 
11   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
12   FREDERICK MCMILLIAN, 
13    
14                            Plaintiff‐Appellant, 
15    
16                    v.                                                   No. 15‐1128‐pr 
17                                                                        
18   THE COUNTY OF ONONDAGA, RICHARD CARBERY,
19   CHIEF ADMINISTRATOR, LEAH LAMERE,
20    
21                            Defendants‐Appellees, 
22                             

     * Judge John F. Keenan, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
 1   ONONDAGA COUNTY SHERIFF’S DEPARTMENT, THE CITY OF 
 2   SYRACUSE, SYRACUSE CITY POLICE DEPARTMENT, TOWN OF 
 3   DEWITT, THE ONONDAGA COUNTY JUSTICE CENTER, DEWITT 
 4   POLICE DEPARTMENT, FRANK L. FOWLER, CHIEF OF POLICE, 
 5   SYRACUSE POLICE DEPARTMENT, 
 6    
 7                            Defendants. 
 8   ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
 9    
10   FOR APPELLANT:                                    Frederick McMillian, pro se, Alden, 
11                                                     NY. 
12    
13   FOR APPELLEES:                                    Robert A. Durr, Carol L. Rhinehart, 
14                                                     Onondaga County Department of 
15                                                     Law, Syracuse, NY. 
16    
17           Appeal from a judgment of the United States District Court for the 

18   Northern District of New York (Thomas J. McAvoy, Judge).    UPON DUE 

19   CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED 

20   that the judgment of the District Court is AFFIRMED. 

21          Frederick McMillian, proceeding pro se, appeals from a judgment of the 

22   District Court granting summary judgment to the defendants and dismissing his 

23   complaint in this Section 1983 action.1    McMillian alleges that the defendants 


     1  While McMillian’s notice of appeal is from the District Court’s vacated March 26, 2015 
     judgment, we nevertheless have jurisdiction over this appeal because we construe 
     McMillian’s April 2, 2016 letter requesting that this appeal be “reactivated” as a timely 
     notice of appeal from the March 29, 2016 judgment.    See Barrett v. United States, 105 
     F.3d 793, 795 (2d Cir. 1996); Shrader v. CSX Transp., Inc., 70 F.3d 255, 256 (2d Cir. 1995). 

                                                    2
 1   violated his constitutional rights while he was in pretrial detention at the 

 2   Onondaga County Justice Center (“OCJC”).    On appeal, McMillian argues that 

 3   (1) genuine disputes of material fact preclude summary judgment, (2) the District 

 4   Court should have permitted him additional discovery before ruling on the 

 5   defendants’ summary judgment motion, and (3) the District Court should have 

 6   imposed sanctions on the defendants.    We assume the parties’ familiarity with 

 7   the facts and record of the prior proceedings, to which we refer only as necessary 

 8   to explain our decision to affirm. 

 9         The District Court properly granted summary judgment on McMillian’s 

10   First Amendment retaliation claim.    To establish a claim of retaliation under the 

11   First Amendment, a plaintiff must show that he engaged in constitutionally 

12   protected speech or conduct and that the protected activity was a substantial 

13   motivating factor for “adverse action” taken against him by the defendants.   

14   Bennett v. Goord, 343 F.3d 133, 137 (2d Cir. 2003).    “Regardless of the presence of 

15   retaliatory motive, . . . a defendant may be entitled to summary judgment if he can 

16   show . . . that even without the improper motivation the alleged retaliatory action 

17   would have occurred.”    Scott v. Coughlin, 344 F.3d 282, 287–88 (2d Cir. 2003).   



                                               3
 1   Here, the undisputed record shows that McMillian was placed on suicide watch 

 2   because he made suicidal statements while at the OCJC.    McMillian’s conclusory 

 3   assertion that he never made suicidal statements does not raise a genuine factual 

 4   dispute given the numerous pieces of record evidence to the contrary, and 

 5   because McMillian’s affidavit does not specifically deny that he said he “[didn’t] 

 6   feel like being alive” when he was admitted to the OCJC.    See Baez v. JetBlue 

 7   Airways Corp., 793 F.3d 269, 274 (2d Cir. 2015). 

 8         The District Court also properly granted summary judgment on 

 9   McMillian’s due process claims challenging the conditions of his confinement 

10   while on suicide watch.    To succeed on these claims, McMillian had to show that 

11   (1) “the conditions, either alone or in combination, pose[d] an unreasonable risk 

12   of serious damage to his health, which includes the risk of serious damage to 

13   physical and mental soundness” and (2) the defendants acted intentionally to 

14   impose the alleged conditions or recklessly failed to mitigate the risk that the 

15   conditions posed to him even though the defendant‐official knew, or should have 

16   known, that the condition posed an excessive risk to health or safety.    Darnell v. 

17   Pineiro, 849 F.3d 17, 30, 35 (2d Cir. 2017) (quotation marks omitted).    McMillian 



                                               4
 1   presented no evidence that the suicide prevention program posed an excessive 

 2   risk to his health and safety, or that it was not a program “reasonably related to a 

 3   legitimate, nonpunitive governmental purpose,” namely, protecting inmates at 

 4   risk of committing suicide.    Id. at 34. 

 5         We also affirm the dismissal of McMillian’s First Amendment claim 

 6   relating to access to a telephone and the price of placing a collect call, albeit on 

 7   grounds different than those relied upon by the District Court.    See Leon v. 

 8   Murphy, 988 F.2d 303, 308 (2d Cir. 1993) (“We may affirm . . . on any basis for 

 9   which there is a record sufficient to permit conclusions of law.”).    Assuming, 

10   without deciding, that a prisoner has a limited right to use a telephone to 

11   communicate with his attorney and perhaps others, see Wolfish v. Levi, 573 F.2d 

12   118, 126 (2d Cir. 1978), rev’d on other grounds sub nom. Bell v. Wolfish, 441 U.S. 

13   520 (1979), we conclude that there is no record evidence that McMillian’s inability 

14   to use a telephone affected his legal rights or otherwise prevented access to his 

15   attorney or the courts, see Davis v. Goord, 320 F.3d 346, 351‐52 (2d Cir. 2003).   

16   With respect to communication with his family, the record shows that McMillian 




                                                  5
1   was able to use the telephone and was also given free materials with which to 

2   write letters. 

3          We have considered all of McMillian’s remaining arguments (including 

4   those relating to additional discovery and sanctions) and conclude that they are 

5   without merit.    Accordingly, we AFFIRM the judgment of the District Court.   

6    
7                                         FOR THE COURT:   
8                                         Catherine O’Hagan Wolfe, Clerk 




                                            6